EXAMINER’S AMENDMENT

I.	An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS: 

A)	Please cancel claims 21-37.







REMARKS: 
II.	Claims 21-37 have been canceled as discussed above based on non-elected claims withdrawn without traverse (see MPEP 08-07).

III.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.  







/SHAWN  AN/
Primary Examiner, Art Unit 2483
 
Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to the last Amendment
2.	As per Applicant’s instruction as filed on 05/20/19, claims 2 and 11-13 have been canceled.
Note: withdrawn claims 21-37 have been canceled as discussed above in the Examiner’s Amendment.

Response to Appeal Brief
3.	Applicant’s remarks with respect to currently pending claims as filed on 10/25/19 have been reconsidered/reviewed.
	Note: the Examiner acknowledges the Patent Board Decision (Examiner Reversed) as filed on 11/27/20. 

Allowable subject matter 
4. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1, 3-10, and 14-20 are allowed.
Independent claim 1 and corresponding dependent claims 3-10, and 14-20 (by virtue of dependencies) are allowed as having incorporated the novel features comprising: 
A method for operation of a traffic enforcement system device, the method comprising:
transmitting an electromagnetic signal at a moving target vehicle and receiving a return electromagnetic signal therefrom;
determining a distance to said moving target vehicle from said transmitted and return electromagnetic signals;
automatically focusing a camera on said moving target vehicle based on said determined distance;
automatically zooming said camera in on said moving target vehicle based on said determined distance such that an image of said moving target vehicle substantially fills a field of view of a display of said camera;

periodically redetermining another distance to said moving target vehicle and automatically rezooming and refocusing said camera based on said redetermined distance to maintain said image of said moving target vehicle substantially within said field of view of said camera;
determining target data for said moving target vehicle for a predetermined period of time;
displaying said target data on said camera display;
capturing one or more images of said moving target vehicle; and
storing said one or more images and corresponding target data of said moving target vehicle.
The prior art of record fails to anticipate or make obvious the novel features (allowable subject matter with emphasis on the entire method as a whole) as specified in independent claim 1. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
					
Conclusion 
5.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Dixon et al (8,401,240 B2), Passive single camera imaging system for determining motor vehicle speed.
B)	Morgan et al (6,411,874 B2), Advanced law enforcement and response technology.
C)	Kupersmit (5,734,337), Vehicle speed monitoring system.
D)	Taylor et al (2012/0140080 A1), Vehicular video mirror system.
E)	McBean, Sr. (5,365,462), Instrumentation system with multiple sensor module providing calibration date information.
F)	Ejima et al (5,920,348), Electronic camera with adjustable image readout area.
G)	Ito (2003/0197804 A1), Digital camera with automatic focusing adequate for a still picture and a movie and an automatic focusing method for the same.
H)	Horton et al (2007/0146484 A1), Automated video system for context-appropriate object tracking. 

6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

7.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN S AN/Primary Examiner, Art Unit 2483